195 Cal.App.2d 789 (1961)
THE PEOPLE, Respondent,
v.
JIMMY LEE SMITH, Appellant.
Crim. No. 3152. 
California Court of Appeals. Third Dist.  
Sept. 22, 1961.
 Stanley G. Lerner, under appointment by the District Court of Appeal, for Appellant.
 Stanley Mosk, Attorney General, and Doris H. Maier, Assistant Attorney General, for Respondent.
 SCHOTTKY, J.
 Jimmy Lee Smith was found guilty by the trial court, sitting without a jury, of a violation of section 4531 of the Penal Code (escape by a prisoner committed to a state prison from a prison forestry camp). He has appealed from the judgment entered.
 Pursuant to a request for the appointment of counsel this court appointed Mr. Stanley G. Lerner of the Sacramento Bar to represent Jimmy Lee Smith on this appeal. Mr. Lerner *790 has informed this court after a thorough perusal of the record and an investigation of the law that the appeal is without merit. This court has made an independent examination of the record and is convinced that the evidence is sufficient to support the judgment and that no prejudicial error was committed.
 [1] It appears from the record that on June 22, 1959, Smith, an inmate of Folsom Prison, was assigned to a prison forestry camp in Calaveras County under the supervision of Lieutenant Frank Mendoza of the Department of Corrections. Smith was instructed to work with a crew under the charge of Lester Bragg of the Department of Natural Resources. He left the work area without permission. He was not apprehended for some five months.
 While Smith was working under the supervision of Bragg, he was under the constructive custody of Lieutenant Mendoza and therefore the conviction for escape from the custody of a prison officer under section 4531 was proper. (People v. Haskins, 177 Cal.App.2d 84 [2 Cal.Rptr. 34], interpreting  4532, escape from a county jail.)
 The judgment is affirmed.
 Peek, Acting P. J., and Warne, J. pro tem.,  [fn. *] concurred.
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.